DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 4-8, filed 07/09/2021, with respect to the rejection(s) of claim(s) 1, 3-5 and 7-10 under 35 USC § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jang et al in view of Baek as presented below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al (US 2020/0235593) {Jang} in view of Baek Jong Gab {Baek} (KR 20170011106) English translation is provided.
Regarding claim 1, Jang teaches a wireless power transmission device for a vehicle (see Fig. 15 & 16), comprising:

a magnetic-field shielding sheet disposed on one surface of the at least one wireless power transmission antenna (see magnetic field shielding sheet 120; Fig. 16);
a heat dissipation case (see housing 150, Fig. 16) configured to discharge heat generated from a heat source (see para 0130-0131), wherein the wireless power transmission module is coupled to one side of the heat dissipation case and at least one circuit board for driving the wireless power transmission module is embedded in the heat dissipation case (see circuit boards 191 & 192, para 0127 and 0128, Fig. 16);
a heat dissipation plate (see heat-dissipating member 140, para 0132 & 0133, Fig. 16) disposed between the wireless power transmission module (see transmission antennas 111 and supporting plate 130; Fig. 16) and the heat dissipation case (see housing 150, Fig. 16) and 
configured to dissipate heat generated from the at least one wireless power transmission antenna (see para 00132 & 0133, Fig. 16);
an insulating layer disposed on one surface of the heat dissipation plate and configured to block transfer of heat between the heat dissipation case and the heat dissipation plate (see para 0133); and
a cover detachably coupled to the heat dissipation case (see cover 160, para 0125, Fig. 15).

However, Baek in the same filed teaches insulating layer (see porous heat insulating layer 200; Fig. 3) is disposed between the heat dissipation case (see magnetic sheet layer 100; Fig. 3) and the heat dissipation plate (see heat-radiating sheet layer 300; Fig. 3) to prevent the heat dissipation plate from coming into direct contact with the heat dissipation case (the porous heat insulating layer has a thermal conductivity of 2 W / mk or less).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jang with the teachings of Baek by having insulating layer is disposed between the heat dissipation case and the heat dissipation plate to prevent the heat dissipation plate from coming into direct contact with the heat dissipation case in order to adequate heat protection and thermal isolation that can prevent damage to the electronic components and users.  
Regarding claim 3, Jang in view of Baek disclose wherein the heat dissipation plate is formed of a metal material and is in the form of a plate (see para 0112; Jang).
Regarding claim 4, Jang in view of Baek disclose wherein the heat dissipation plate is fixed onto one surface of the heat dissipation case via a fastening member (see para 0116; Fig. 16; Jang).
Regarding claim 5, Jang in view of Baek disclose wherein the heat dissipation plate includes at least one of copper and aluminum (see para 0112; Jang).
Regarding claim 7, Jang in view of Baek disclose wherein the heat dissipation case is formed of a metal material or a heat dissipation plastic material into which a metal plate is embedded (see para 0130 & 0131; Fig. 16; Jang).
Regarding claim 8, Jang in view of Baek disclose wherein the heat dissipation case further comprises a heat dissipation coating layer applied onto an outer surface thereof (see para 0134; Jang).
Regarding claim 9, Jang in view of Baek disclose wherein the at least one wireless power transmission antenna is a coil member (see wireless power transmission antennas 111, Fig. 16; Jang).
Regarding claim 10, Jang in view of Baek disclose wherein the coil member is a flat coil (see wireless power transmission antennas 111, Fig 16 planar coil, para 0121 & 0123; Jang).
	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Baek and in view of Hwang (US 2014/0376191).
Regarding claim 2, Jang in view of Baek disclose wireless power transmission device for a vehicle with an insulating layer.
	The combination fails to teach wherein the insulating layer is any one of an insulating sheet containing hollow silica particles, a nanofiber web with fine pores, and a coating layer formed by coating at least one surface of the heat dissipation plate with a heat reflection material.
However, Hwang in the field of wireless power transmission teaches wherein the insulating layer (see Figs. 5 & 6) is a nanofiber web with fine pores (see para 0094-0095), 
.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Baek and in view of Seyerle et al (US 2013/0038279).
Regarding claim 6, Jang in view of Baek disclose wireless power transmission device for a vehicle with a heat dissipation case.
Yet, The Combination fails to teach wherein the case is connected to a body of a vehicle via a ground cable.
	However, Seyerle in the field of wireless power charging systems within vehicles teaches wherein the case is connected to a body of a vehicle via a ground cable (Fig. 7 & 8; para 0051).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified The Combination with the teachings of Seyerle by having a case is connected to a body of a vehicle via a ground cable in order to reduce or prevent electric fields that radiate from the wireless charging module so that they are not coupled to vehicle electronics or antennas that are located near or in the vicinity of the wireless charging module, prevent shocks and also to divert excess voltage/current without damaging electronic devices.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114.  The examiner can normally be reached on 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ELIM ORTIZ/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836